DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. Claims 1-8, and 10-13 are rejected under 35 U.S.C. 102A1 as being anticipated by Porte (US9352844).
With respect to claim 1 Porte discloses (see figure 7) an acoustic panel for aircraft, the acoustic panel comprising an acoustic structure having a cellular structure (122) and a resistive skin (124) and a backing skin (120) on respective opposite sides of the cellular structure, the acoustic panel comprising at least one auxiliary acoustic device (portion of panel forward of 166 in figure 7 and beneath element 134) with cavities configured to produce acoustic absorption, the auxiliary acoustic device with cavities being attached to the acoustic structure, the auxiliary acoustic device with cavities comprising a plurality of adjacent chambers separated by shared walls, each of the chambers having perforations and configured to produce acoustic absorption (see walls forming cells as in main body of acoustic panel),
Wherein the auxiliary acoustic device with cavities is on a peripheral edges of the acoustic structure (namely the leading edge) where the acoustic panel comprised an edge part for fixing the acoustic panel (see proximate 132 in figure 7) and wherein the perforations are on a front face of the auxiliary acoustic device with cavities.
With respect to claim 2 Porte (figure 7) further discloses wherein the acoustic structure and the auxiliary acoustic device form a one-piece part (see figure 7).

With respect to claim 4 Porte further disclsoes wherein the auxiliary acoustic device with cavities has a second face that corresponds to an extension of the backing skin (see figure 7 element 134) walls of at least some of the chambers forming part of the second face (as best understood form the instant invention this is true of both the instant invention and the applied art for the same reasons).
With respect to claim 5 Porte further disclsoes wherein the auxiliary acoustic device if fixed to the acoustic structure (see attachment of element 134 which solidifies the whole of the device together and attached the elements both to one another and the nacelle.
With respect to claim 6 Porte (embodiment of figure 8) disclsoes wherein the auxiliary acoustic device with cavities has a front face, the front face having at least a first part with perforations and a second part with no perforations, and wherein the resistive skin of the acoustic structure is fixed to the second part of the front face (at the joints as shown in figure 8).
With respect to claim 7 Porte further discloses wherein the auxiliary acoustic device with cavities has a rear face that is fixed to the backing skin of the acoustic structure in an aligned or non-aligned manner (see figure 7 they are abutted such that they are adjacent and aligned).
With respect to claim 8 Porte further disclsoes wherein the at least one auxiliary acoustic device with cavities is at least on part of at least one peripheral edge of the acoustic structure (see figure 7 is shown in the leading edge).
With respect to claim 10 Porte further disclsoes wherein the auxiliary acoustic device has at least one perforated face with perforations and the perforated face is on a same side of the acoustic panel as the resistive skin (see figure 7).

With respect to claim 12 Porte further disclsoes (embodiment of figure 7) wherein the auxiliary acoustic device comprises chambers of different types (which is to say sizes).
With respect to claim 13 Porte further disclsoes wherein, for each chamber of the auxiliary acoustic device, at least a volume of the chamber and an area of the perforations of the chamber are adapted to confer on the chamber preferential acoustic absorption in at least one given range of acoustic frequencies (as the device functions in a resonant manner this is inherently the case).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Porte (US9352844).
With respect to claim 9 Porte disclsoes the ivnention as claimed except wherein the two auxiliary acoustic device (which by the teachings of embodiment 8 are taught to exist, one abutting the main panel and the other forward of that auxiliary unit) are located so that at least two peripheral edges of the acoustic structure or one at least two sections of a peripheral edge of the structure. 
This would involve only a rearrangement of the elements, whether it was to be one forward and one aft of the acoustic panel or if the two auxiliary units were placed beside one another in a radial spacing rather than an axial spacing. The function of the respective elements would still be present and 
With respect to claim 14 As it regards the specific size of the perforations this would have been only the tuning of a results effective variable. It is well known that the opening size of a resonant element will determine along with the shape and volume of the resonant chamber the frequency of sound absorbed. The tuning of the element to select the claimed range would have been an obvious matter to ne of ordinary skill in the art. Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
3. Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Porte (US9352844) as applied to claim 1 and in further view of Ichihashi (US9620102).
With respect to claim 15 Porte discloses a method of manufacturing an acoustic panel, comprising a plurality of steps (there are such steps as attaching discloses in the specification of Porte as well as the presence of multiple elements there is known to many manufacturing steps in a conventional process) Porte disclsoes the respective elements of the device as is disclosed in the above rejection of the apparatus (see claim 1).
Porte does not disclose a step including at least one curing step.
Ichihashi discloses the formation of an acoustic panel of resonant cavities, resistive and backing skins which includes a step of curing bonds to solidify a structure (see column 11 lines 20-35).
It would have been obvious to manufacture the panel of Porte by means of the convention process of Ichihashi which involves a curing step. This would be so the device could be readily manufactured using available means of so doing. 
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chien (US9732677) disclsoes a broadband acoustic panel; Porte (US8505679) disclsoes a panel for the acoustic treatment with a progressive thickness; Porte (US20100000227) discloses an air intake silencer for jet engine; and Chapman (US4298090) disclsoes a multi-layer acoustic panel.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837